Citation Nr: 0518092	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a 
transurethral resection of the prostate (TURP) and bladder 
neck, with a history of atonic bladder and kidney stones, 
evaluated as 20 percent disabling for the appeal period from 
July 28, 1993, through July 26, 1998.

2.  Entitlement to an increased evaluation for a 
transurethral resection of the prostate and bladder neck, 
with a history of atonic bladder and kidney stones, evaluated 
as 30 percent disabling for the appeal period beginning July 
27, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
March 1950, and from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in February 
1997, April 2000, May 2003, and October 2003; it was most 
recently returned to the Board in January 2005.

In March 2005, the veteran's representative raised the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection on a secondary basis 
for impotence.  This matter is therefore referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  For the period from July 28, 1993, through July 26, 1998, 
the preponderance of the evidence shows that the veteran's 
transurethral resection of the prostate and bladder neck, 
with a history of atonic bladder and kidney stones, was not 
manifested by urination at intervals of one hour or less or 
awakening to void three to four times per night; by a 
contracted bladder; by frequent attacks of colic with 
infection and impairment of kidney function; by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; by associated edema or hypertension with 
diastolic pressure at least 100; by recurrent symptomatic 
urinary tract infection requiring drainage/frequent 
hospitalization or continuous intensive management; by 
urinary retention requiring catheterization; by voiding 
dysfunction requiring the wearing of absorbent materials; or 
by renal dysfunction.

2.  For the period since July 27, 1998, the preponderance of 
the evidence shows that the veteran's transurethral resection 
of the prostate and bladder neck, with a history of atonic 
bladder and kidney stones, has not been manifested by 
urination at intervals of one hour or less or awakening to 
void at least five times per night; by voiding dysfunction 
requiring the wearing of absorbent materials; or by renal 
dysfunction.


CONCLUSIONS OF LAW

1.  For the period from July 28, 1993, through July 26, 1998, 
the criteria for a rating in excess of 20 percent for a 
transurethral resection of the prostate and bladder neck, 
with a history of atonic bladder and kidney stones, were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.115a, Diagnostic Codes 7502, 7508, 7509, 7512, 
7517, 7526, 7527 (1993); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 
7509, 7517, 7527, 7542 (2004).
 
2.  For the period since July 27, 1998, the criteria for a 
rating in excess of 30 percent for a transurethral resection 
of the prostate and bladder neck, with a history of atonic 
bladder and kidney stones, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 
7509, 7517, 7527, 7542 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied entitlement to an increased disability rating 
for the veteran's service-connected genitourinary disorder in 
a March 1993 rating decision.  The September 1994 statement 
of the case provided him with the criteria for evaluating 
genitourinary disorders in effect prior to February 17, 1994, 
and a September 2002 supplemental statement of the case 
(SSOC) provided him with the post February 17, 1994, rating 
criteria applicable to his claims.  

In March 2003 correspondence, the Board informed the veteran 
of his responsibilities as well as of VA's responsibilities 
in obtaining evidence in connection with his claims, and 
advised him to submit any pertinent evidence in his 
possession.  The correspondence also specifically advised him 
of the information and evidence necessary to substantiate his 
claims, providing him with the rating criteria for each time 
period at issue.  The Board remanded the case in May 2003 to 
allow the Appeals Management Center an opportunity to 
readjudicate the case in light of the VCAA, and in March 2004 
correspondence, the RO informed the veteran of the respective 
responsibilities of each party in obtaining evidence in 
connection with his claims, advised him of the information 
and evidence necessary to substantiate the claims, and 
requested that he submit any pertinent evidence in his 
possession.  His claims were thereafter readjudicated in July 
2003 and January 2005 SSOCs.
 
As indicated above, the veteran was provided with several 
VCAA notices, and his claims were thereafter readjudicated by 
VA in July 2003 and January 2005 SSOCs.  The July 2003 SSOC, 
in particular, specifically considered his claims under both 
the former and the current criteria for rating genitourinary 
disorders.  Collectively, the foregoing notices substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002).  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notices prior to the 
March 1993 adjudication did not affect the essential fairness 
of the adjudication, and therefore was not prejudicial to the 
appellant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005).  The veteran has not alleged prejudice 
from any error in the timing or content of the VCAA notices, 
and given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
did not produce prejudice.  The Board will proceed with 
appellate review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The veteran has 
alleged treatment only at a particular VA medical center, 
records for which from 1991 to November 2004 are on file.  In 
addition, he was afforded multiple VA examinations.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the transurethral resection of the prostate and bladder neck, 
with a history of atonic bladder and kidney stones, and the 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in August 1953.  An August 1983 rating decision granted 
service connection for residuals of a transurethral resection 
of the prostate, evaluating the disorder as 20 percent 
disabling.  A January 1994 rating decision recognized 
impairment of the bladder neck with history of atonic bladder 
and kidney stones as components of the service-connected 
TURP, but continued the 20 percent evaluation.  A December 
2001 rating decision increased the evaluation to 30 percent 
disabling, effective July 27, 1998.  That evaluation has 
remained in effect since.

VA treatment records on file for 1991 to February 17, 1994, 
show that the veteran denied any voiding complaints other 
than some postvoid dribbling.  He denied any recent urinary 
tract infections, and urinalysis was consistently negative 
for bacteria.  The records show that he stopped working in 
1991 after sustaining a left arm injury.  His renal and 
bladder functions were described as stable.  Cystoscopy in 
September 1991 showed a normal bladder.  A December 1993 VA 
hospital report documents that the veteran underwent left 
knee surgery that month; the hospital report does not mention 
any history of a severe symptoms manifested by hourly 
urination and a contracted bladder.

The veteran was examined by VA in July 1993, at which time he 
reported nocturia occurring up to three times each night.  He 
indicated that he voided on his own, with some postvoid 
dribbling.  He denied any hematuria or dysuria, and denied 
using a catheter.  Urinalysis was negative and the examiner 
concluded that the veteran did not have any change in renal 
or bladder function. 

VA treatment records for the period covering February 17, 
1994, to November 2004 document that the veteran had 
hypertension and a history of nephrolithiasis.  He also 
occasionally exhibited edema of the lower extremities which 
his treating physicians suggested was associated with 
congestive heart failure.  He complained of problems with 
urinary frequency and obstruction.  In June 1997, he reported 
experiencing bladder pressure and decreased urinary output.  
In December 1997, he reported frequent urination, 
particularly at night.  

On July 27, 1998, the veteran presented with complaints of a 
fairly slow stream.  Following physical examination he was 
diagnosed with neurogenic (atonic) bladder and advised to 
perform intermittent straight catheters every day.  

In August 1998, he reported that he was self-catheterizing 
twice each day; cystoscopy and urinalysis testing revealed 
negative results.  A September 1998 entry notes that he had a 
urinary tract infection.  In November 1998 he reported that 
he was recently hospitalized for hematuria secondary to a 
urinary tract infection with bladder catheterization; he 
reported experiencing nocturia twice each night, and the need 
to catheterize himself twice each day.  In September 1999 he 
denied any hematuria, and urine, cytology, and intravenous 
urogram workups were negative (except for prostatic 
hypertrophy).  

When hospitalized in October 1999 he reported that he 
catheterized  himself three times each day.  His blood urea 
nitrogen (BUN) and creatinine levels were within the 
identified reference range for normal.  In January 2001, he 
reported voiding spontaneously to completion with double 
voiding, and indicated that he had nocturia three times each 
evening.  In March 2002, he reported nocturia occurring up to 
twice each evening, but denied any recent stones.  

In June 2002, he reported that he had not required self-
catheterization for a long time.  He denied dysuria or 
frequency, or stone passage.  In December 2002 he reported 
urinating every 1 to 2 hours in the daytime, without dysuria.  
In August 2003, he reported intermittency, dribbling, and 
incomplete emptying.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1995, at which time he testified that he 
was catheterized during his December 1993 knee surgery after 
his bladder failed, and that he occasionally retained urine.  
He testified that he experienced dribbling when lying down at 
night, although he denied using an appliance for his 
symptoms.  He explained that his urinary frequency depended 
on liquid intake.

On file is the report of a May 1997 VA examination.  The 
veteran was noted to be "an extremely poor historian," and 
the examiner opined that it was difficult to get a good 
history.  With the help of the appellant's spouse, however, 
the veteran was noted to report a history of voiding every 
two to three hours in the daytime.  Physical examination 
showed a benign prostate.  The examiner noted the absence of 
any pain or tenesmus, and pyuria was absent on urinalysis.  
The veteran denied any incontinence, or the need for pads or 
appliances.  Urodynamic testing was essentially normal, 
without identified instability or leakage; the veteran was 
able to void with a peak flow maximum of 20 milliliters per 
second, with a volume of 526 milliliters and no postvoid 
residual.  The examiner concluded that the veteran did not 
have a neurogenic or atonic bladder, or any evidence of 
kidney or bladder stones, but that he did experience some 
postvoid dribbling and nocturia.

In a November 1998 statement, the veteran indicated that he 
had to catheterize himself three times each day, that he was 
experiencing recurrent urinary tract infections, and that he 
had been hospitalized on several occasions.

During a September 2002 VA examination the veteran complained 
that he urinated every hour, and three times at night.  He 
also reported that his urine frequently leaked into and 
stained his underwear.  He reported incontinence with 
coughing, and indicated that he sometimes changed his 
undergarments as much as twice in a day.  He also reported 
that he frequently retained fluid.  Physical examination 
showed some slight urine discharge and a small amount of 
urine staining his underwear; the veteran was not wearing 
diapers.  The examiner identified moderate distention of the 
bladder.  The examiner concluded that the veteran did not 
exhibit any recent problems with kidney stones.  The examiner 
opined that the veteran had significant urinary leakage.

On file is the report of a November 2004 VA examination of 
the veteran.  The examiner reported reviewing the claims 
files.  The veteran complained of urinary frequency occurring 
every 40 to 90 minutes, depending on fluid intake.  He 
reported experiencing nocturia twice each evening, and some 
degree of urinary leakage up to five times each week causing 
wet spots on his pants.  He denied using absorbent pads for 
protection, and indicated that he last catheterized himself 
several years before.  He denied receiving any current 
treatment for urinary retention.  The veteran reported that 
his last urinary tract infection was four and a half years 
ago, and he reported being on medication for a urinary tract 
infection, but the examiner doubted the accuracy of this 
statement.  The examiner noted that the veteran denied using 
any medications for renal failure.  Physical examination 
revealed a somewhat enlarged prostate gland.  The veteran's 
BUN and creatinine levels were normal and consistent with 
normal renal function, and the examiner concluded the veteran 
did not have renal impairment.  Urinalysis was normal.  The 
examiner diagnosed benign prostatic hyperplasia, but 
concluded that the diagnosed condition was unrelated to the 
veteran's service-connected TURP.



Analysis

The RO evaluated the veteran's genitourinary disorder as 20 
percent disabling under 38 C.F.R. § 4.115a, Diagnostic Codes 
7512 and 7526 for the period prior to July 27, 1998, and as 
30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7512 for the period from July 27, 1998.

Prior to February 17, 1994, Diagnostic Code 7526 provided 
that resection or removal of the prostate gland was rated as 
cystitis, with a minimum assignable rating of 20 percent.  
38 C.F.R. § 4.115a, Diagnostic Code 7526 (1993).  Prostate 
gland injuries, infections, hypertrophy, or postoperative 
residuals were also rated as chronic cystitis.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7527 (1993).  Under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7517 (1993), bladder injury was 
rated as cystitis.

A 20 percent rating was warranted for moderately severe 
chronic cystitis, with diurnal and nocturnal frequency with 
pain and tenesmus.  A 40 percent evaluation was warranted for 
severe chronic cystitis, with urination at intervals of one 
hour or less and a contracted bladder.  38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).

Nephrolithiasis was rated as hydronephrosis (calculus in 
kidney required; staghorn or multiple stones filling pelvis 
of kidney, to be rated as 30 percent disabling).  38 C.F.R. 
§ 4.115a, Diagnostic Code 7508 (1993).  A 20 percent 
evaluation was warranted for moderate hydronephrosis, with 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent rating was warranted for moderately severe 
hydronephrosis, with frequent attacks of colic with infection 
(pyonephrosis), kidney function greatly impaired.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7509 (1993). 

A 10 percent evaluation was warranted for mild chronic 
nephritis, with albumin and casts with history of acute 
nephritis or associated mild hypertension (diastolic 100 or 
more).  A 30 percent evaluation was warranted for moderate 
nephritis, with albumin constant or recurring with hyaline 
and granular casts or red blood cells; transient or slight 
edema or hypertension (diastolic 100 or more).  38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (1993).

Effective February 17, 1994, the criteria for evaluating 
disorders of the genitourinary system were amended.  See 59 
Fed. Reg. 2,527 (1994).

Effective February 17, 1994, the diagnostic code for prostate 
gland injuries, infections, hypertrophy and postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2004).

Residuals of a bladder injury, and a neurogenic bladder are 
rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7517, 7542 (2004).  

The diagnostic code for nephrolithiasis provides that a 30 
percent rating is warranted for recurrent stone formation 
requiring one or more of the following:  diet therapy, drug 
therapy, invasive or non-invasive procedures more than two 
times a year.  Otherwise, rate as hydronephrosis.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2004).  Under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509, a 20 percent evaluation is 
warranted for hydronephrosis with frequent attacks of colic, 
requiring catheter drainage.  A 30 percent evaluation is 
assignable for frequent attacks of colic with infection and 
impaired kidney function.  However, severe hydronephrosis is 
rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (2004).  

Pursuant to 38 C.F.R. § 4.115a, where diagnostic codes refer 
the decisionmaker to the following specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes: renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, and 
urinary tract infection.

A 10 percent evaluation is assigned for urinary tract 
infection requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for urinary tract infection with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If there is poor renal function, rate 
as renal dysfunction.

A 10 percent evaluation is warranted for obstructed voiding 
where there is present marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  post void 
residuals greater than 150 cc; uroflowmetry with markedly 
diminished peak flow rate (less than 10 cc/second); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every two to 
three months.  A 30 percent evaluation is warranted for 
obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization.

A 20 percent evaluation is warranted for urinary frequency 
with daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is assignable for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.

A 20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
is warranted for urine leakage requiring the wearing of 
absorbent materials which must be changed two to four times 
per day.

A noncompensable evaluation is assignable for renal 
dysfunction with albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101.  A 30 percent evaluation is warranted for renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 (diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or history of diastolic pressure  
predominantly 100 or more which requires continuous 
medication for control).  A 60 percent evaluation is 
warranted for renal dysfunction with constant albuminuria 
with some edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (diastolic pressure 
predominantly 120 or more).  38 C.F.R. § 4.115a.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating genitourinary disorders to that period 
pre-dating the effective date of the change in criteria, and 
the new rating criteria for evaluating genitourinary 
disorders to that period effective the date of the change 
(that is, February 17, 1994).

I.  The period from July 28, 1993, through July 26, 1998.

The evidence of record dating prior to February 17, 1994, 
does not show that the veteran urinated at intervals of 1 
hour or less, or that he had a contracted bladder.  Indeed, 
he denied any voiding complaints, other than postvoid 
dribbling and nocturia occurring up to three times each 
evening, and the medical records show that his bladder was 
normal and his bladder function stable.  The July 1993 
examiner concluded that there was no change in the veteran's 
bladder function.  

In addition, the medical records show that his renal function 
was stable, and the July 1993 examiner noted the absence of 
any change in renal function.  Nor does the record otherwise 
show renal impairment, or any symptoms such as renal colic or 
infection, hypertension with diastolic pressure of 100 or 
more, constant or recurring albumin with casts or red blood 
cells, or edema. 

In short, the evidence does not support assignment of a 
rating higher than 20 percent under the former criteria for 
rating genitourinary disorders.

Turning to that evidence pertinent to the period from 
February 17, 1994, to July 26, 1998, the record reflects that 
the veteran reported a daytime voiding interval of at least 
two hours, with no more than three occasions each evening in 
which he awakened to void.  Moreover, there is no indication 
that he required self-catheterization, especially as his peak 
flow rate far exceeded 10 milliliters per second, and the 
record does not show treatment for urinary tract infections.  
Although the veteran contends that he was catheterized in 
connection with left knee surgery in December 1993, the 
hospital report for that procedure does not support his 
recollection.  In addition, while he reported experiencing 
postvoid dribbling, he denied the use of any pads or 
appliances, and the record in any event does not show any 
documentation that the veteran clinically needed, or was 
wearing absorbent materials.  The evidence consequently does 
not support a rating higher than 20 percent under the amended 
schedular criteria for rating voiding dysfunction, 
obstructive voiding, or urinary tract infections.

Service connection is not in effect for hypertension.  Even 
assuming, however, that any hypertension is associated with 
the veteran's service-connected genitourinary disorder, the 
records show that his systolic blood pressure readings were 
predominantly below 160 and that his diastolic readings were 
predominantly below 100; consequently, he has not 
demonstrated even a compensable level of hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, although 
treatment records note a history of nephrolithiasis, the May 
1997 examiner concluded that the veteran did not have kidney 
or bladder stones, and the record does not show that he was 
prescribed or used any type of diet or drug therapy for stone 
formation.  In addition, while he occasionally demonstrated 
lower extremity edema, his physicians suggested that the 
edema was associated with congestive heart failure, and in 
any event the evidence does not otherwise show impairment of 
kidney function, or constant or recurring albumin with casts 
or red blood cells.  The evidence therefore does not support 
assignment of a rating higher than 20 percent under the 
amended schedular criteria for rating nephrolithiasis, 
hydronephrosis, or renal dysfunction.

In sum, there is no basis in the pre July 27, 1998, record 
for the assignment of an evaluation in excess of 20 percent 
for the service-connected genitourinary disorder.  
Accordingly, entitlement to a rating in excess of 20 percent 
for a TURP and bladder neck, with a history of atonic bladder 
and kidney stones, for the period prior to July 27, 1998, is 
denied.  38 C.F.R. § 4.3.

II.  The period from July 27, 1998.

The evidence of record for the period from July 27, 1998, 
shows that in response to urinary symptoms reported on that 
date, the veteran was diagnosed with a neurogenic bladder and 
advised to perform daily intermittent straight catheters.  
Subsequent records show that he continued for some time to 
use a catheter to relieve himself.  The evidence on file 
since July 27, 1998, therefore supports the assignment of a 
30 percent evaluation.  The Board notes that a 30 percent 
evaluation is the maximum rating available for evaluating 
genitourinary disability on the basis of urinary tract 
infection and obstructed voiding.

Although the veteran reported at his November 2004 VA 
examination that he experienced daytime voiding in intervals 
ranging from 40 to 90 minutes, he consistently reported to 
his treating physicians, and on all other occasions, that he 
voided in intervals of at least one hour.  Given the 
consistency of his description to treating physicians of his 
voiding intervals, the Board finds that the frequency of 
daytime voiding reported by the veteran to the treating 
physicians is of greater probative value than the abhorrent 
frequency reported in November 2004.  The Board also points 
out that at the November 2004 examination he did not allege 
that he typically voided in intervals of less than 60 
minutes, but rather indicated that the voiding interval could 
sometimes be as little as 40 minutes, and as long as 90 
minutes.  With respect to nighttime voiding intervals, the 
veteran has not alleged that he awakens more than three times 
in an evening to void.  An evaluation in excess of 30 percent 
under the criteria for rating urinary frequency is therefore 
not warranted.

The veteran reports experiencing postvoid dribbling, and 
demonstrated some urine leakage at his September 2002 VA 
examination.  Notably, however, despite complaining of urine 
leaking into and staining his undergarments, he has 
consistently denied using absorbent materials to alleviate 
any leakage.  Moreover, while he indicates that he sometimes 
has to change his underwear because of urine leakage, he 
reports that he only occasionally has to change those 
undergarments more than once per day.  The September 2002 VA 
examiner noted the presence of a small urine stain on the 
veteran's underwear.  In the Board's opinion, the above shows 
that any urine leakage experienced by the veteran does not 
require the wearing of absorbent materials which must be 
changed at least twice per day.  An increased rating under 
the criteria for rating voiding dysfunction consequently is 
not warranted.

Although the veteran has a history of nephrolithiasis, none 
of the medical records document treatment for renal stones.  
Nor is there otherwise any evidence of renal impairment.  The 
veteran's BUN and creatinine levels were consistently within 
normal limits, the occasional edema appears to have been 
attributed to congestive heart failure, and the November 2004 
examiner specifically concluded that the appellant did not 
have renal impairment.  Further, there is no evidence of 
albuminuria or hypertension of such severity as to warrant 
even a compensable level of compensation.  A rating in excess 
of 30 percent under the rating criteria pertaining to renal 
dysfunction is therefore not warranted.

In short, there is no basis under any applicable diagnostic 
code for the assignment of a rating higher than 30 percent 
for a TURP and bladder neck, with a history of atonic bladder 
and kidney stones, for the period from July 27, 1998.  
Accordingly, entitlement to a rating in excess of 30 percent 
for the service-connected genitourinary disorder for the 
period from July 27, 1998, is denied.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran has not worked for a 
number of years, he does not allege, nor does the evidence 
suggest, that his service-connected genitourinary disorder 
has interfered with his employment or employability at any 
point since 1991.  Nor is there evidence that his 
genitourinary disability has necessitated frequent periods of 
hospitalization, his November 1998 suggestion to the contrary 
notwithstanding, or that the manifestations of the disability 
are unusual or exceptional.  In essence, the evidence shows 
that the manifestations of the genitourinary disorder are 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for a transurethral 
resection of the prostate and bladder neck, with a history of 
atonic bladder and kidney stones, for the appeal period from 
July 28, 1993, through July 26, 1998, is denied.

Entitlement to an increased evaluation for a transurethral 
resection of the prostate and bladder neck, with a history of 
atonic bladder and kidney stones, for the appeal period 
beginning July 27, 1998, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


